DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vauchel (US Patent Application Publication 2010/0284806).
Regarding claim 1, Vauchel discloses a compression rod engagement apparatus, comprising: 
an engagement feature (part of 25 around transverse opening 27);
an engagement feature pin (remaining part of 25); and
 a mounting member (7, 30);
wherein the engagement feature is attached to the engagement feature pin, and the engagement feature pin is engaged with the mounting member in a home position and axial travel of the engagement feature pin along a lengthwise axis away from the home position in either axial direction is resisted by at least one spring force (created by springs 26). 

	Regarding claim 3, Vauchel further discloses further comprising a second spring;
wherein the first spring provides the spring force that resists axial travel of the engagement feature pin along the lengthwise axis away from the home position in a first axial direction, and the second spring provides the spring force that resists axial travel of the engagement feature pin along the lengthwise axis away from the home position in at least one axial direction [0046]. 
	Regarding claim 4, Vauchel further discloses further comprising a first spring and a second spring, wherein the first spring acts between the engagement feature and the mounting member, and the second spring acts between the engagement feature pin and the mounting member; wherein at least one of the first spring or second spring provides the spring force that resists axial travel of the engagement feature pin along the lengthwise axis away from the home position (as shown in Figures 3-4).
	Regarding claim 5, Vauchel further discloses wherein the first spring provides the spring force that resists axial travel of the engagement feature pin along the lengthwise axis away from the home position in a first axial direction, and the second spring provides the spring force that resists axial travel of the engagement feature pin along the lengthwise axis away from the home position in a second axial direction, wherein the first axial direction is opposite the second axial direction (as shown in Figures 3-4). 
	Regarding claim 6, Vauchel further discloses wherein the mounting member includes a MM first end, a MM second end opposite the MM first end, a first cavity open to the MM first end, a second cavity open to the MM second end, and a pin bore extending between the first cavity and the second cavity;

wherein the first spring is disposed within the first cavity, and the second spring is disposed within the second cavity (as shown in Figures 3-4).
	Regarding claim 7, Vauchel further discloses wherein the engagement feature includes a EF first end, an EF second end opposite the EF first end, a compression rod receiving portion post disposed at the EF first end, and a post disposed at the EF second end; wherein the post and the first cavity are configured as a male and female couple (as shown in Figures 3-4). 
	Regarding claim 8, Vauchel further discloses further comprising an engagement feature pin axial travel limiting element (30). 
	Regarding claim 9, Vauchel further discloses wherein the mounting member includes an aperture configured to receive the engagement feature pin axial travel limiting element; and wherein the engagement feature pin axial travel limiting element is positioned to engage the engagement feature pin to limit axial travel of the engagement feature pin (as shown in Figures 3-4). 
	Regarding claim 17, Vauchel further discloses further comprising an engagement feature pin axial travel limiting element (30).
Regarding claim 20, Vauchel discloses a compression rod engagement apparatus, comprising: 
an engagement feature (part of 25 around transverse opening 27);
a fastener (remaining part of 25); 
a spring (26); and
 a mounting member (7, 30);
wherein the engagement feature is attached to the mounting member, wherein the attachment permits relative axial travel between the engagement feature and the mounting member, and the spring biases the engagement feature away from the mounting member into a home position (as shown in Figures 3-4). 
Claim(s) 10-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forcier (US Patent Application Publication 2015/0308292).
	Regarding claim 10, Forcier discloses an aircraft nacelle comprising: 
a first nacelle structure (70A) and a second nacelle structure (70B), wherein the first nacelle structure and the second nacelle structure are rotatable about a hinge between a closed position and an open position [0031];
wherein the first nacelle structure includes a first compression rod engagement apparatus that includes a first mounting member, a first engagement feature, and a first engagement feature pin, wherein the first engagement feature is attached to the first engagement feature pin, and the first engagement feature pin is engaged with the first mounting member in a first home position and axial travel of the first engagement feature pin along a first lengthwise axis away from the first home position in either axial direction is resisted by at least one spring force [0035]; and
a compression rod having a CR first end and a CR second end, wherein in the closed position the CR first end is engaged with the first engagement feature [0035-0036]. 
Regarding claim 11, Forcier further discloses wherein the first compression rod engagement apparatus further comprises a first spring, the first spring providing the spring force that resists axial travel of the first engagement feature pin along the first lengthwise axis away from the first home position in at least one axial direction [0035-0036]. 
Regarding claim 12, Forcier further discloses wherein the first compression rod engagement apparatus further comprises a second spring; wherein the first spring provides the spring force that resists axial travel of the first engagement feature pin along the first lengthwise axis away from the first home position in a first axial direction, and the second spring provides the spring force that resists axial travel of the first engagement feature pin along the first lengthwise axis away from the first home 
Regarding claim 13, Forcier further discloses wherein the first compression rod engagement apparatus further comprises a first spring and a second spring, wherein the first spring acts between the first engagement feature and the first mounting member, and the second spring acts between the first engagement feature pin and the first mounting member; wherein at least one of the first spring or second spring provides the spring force that resists axial travel of the first engagement feature pin along the first lengthwise axis away from the first home position (as shown in Figure 4).
Regarding claim 14, Forcier further discloses wherein the first spring provides the spring force that resists axial travel of the first engagement feature pin along the first lengthwise axis away from the home position in a first axial direction, and the second spring provides the spring force that resists axial travel of the first engagement feature pin along the first lengthwise axis away from the home position in a second axial direction, wherein the first axial direction is opposite the second axial direction (as shown in Figure 4).
Regarding claim 15, Forcier further discloses wherein the mounting member includes a MM first end, a MM second end opposite the MM first end, a first cavity open to the MM first end, a second cavity open to the MM second end, and a pin bore extending between the first cavity and the second cavity; wherein the first spring is disposed within the first cavity, and the second spring is disposed within the second cavity (as shown in Figure 4). 
Regarding claim 16, Forcier further discloses wherein the first engagement feature includes a EF first end, an EF second end opposite the EF first end, a compression rod receiving portion disposed at the EF first end, and a post disposed at the EF second end; wherein the post and the first cavity are configured as a male and female couple (as shown in Figure 4). 

Regarding claim 19, Forcier further discloses wherein the second compression rod engagement apparatus further comprises a third spring, the third spring providing the spring force that resists axial travel of the second engagement feature pin along the second lengthwise axis away from the second home position in at least one axial direction (as shown in Figure 4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747